*621The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Appellant claimed to be interested in buying the victim’s jacket, and asked to try it on. Appellant put on the jacket, but refused to return it despite repeated requests to do so, over an extended period of time. When the victim finally attempted to take back his jacket, appellant began fighting with him. The evidence supported the inferences that appellant intended to permanently deprive the victim of the jacket (see e.g. Matter of Roshanda D., 23 AD3d 155 [1st Dept 2005]), and that appellant used physical force to retain it (see e.g. People v Nieves, 37 AD3d 277 [1st Dept 2007], lv denied 9 NY3d 848 [2007]). Concur — Gonzalez, EJ., Moskowitz, Acosta, Freedman and Abdus-Salaam, JJ.